DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shiau et al (US Publication No.: US 2011/0228387 A1 of record, “Shiau”) in view of Yang (Application No.: CN20141831055 20141229, of record in IDS dated 8/30/18).
Regarding Claim 1, Shiau discloses a microstructure for a liquid crystal display backlight (Figure 6), comprising:
A substrate (Figure 6, substrate 310); and
A first peak and a second peak formed on the substrate (Figure 6, first peak 322d, second peak 324d), wherein:
The first peak and the second peak exhibit right-and-left symmetry (Figure 6, the first peak 322d and the second peak 324d have right-left symmetry);
A tip of the first peak in inclined in a direction away from a tip of the second peak relative to a bottom of the first peak (Figure 6, a tip of the first peak 322d is inclined in a direction away from a tip of the second peak 324d), and

The first peak has a reflecting surface which is close to the second peak and a light-emerging surface which is away from the second peak (Figure 6, the first peak has a reflecting surface F2d close to the second peak and a light-emerging surface F1d away from the second peak; Paragraph 0037), and
The second peak has a reflecting surface which is close to the first peak and a light-emerging surface which is away from the first peak (Figure 6, the second peak has a reflecting surface F3d close to the first peak and a light-emerging surface F4d away from the first peak; Paragraph 0037). 
Shiau fails to disclose that in response to that a light from the liquid crystal display backlight passes through the substrate, the light from the substrate is reflected by the reflecting surface to the light-emerging surface, and finally refracted in an angle that the light intensively exits from the light-emerging surface.
However, Yang discloses a similar microstructure where in response to that a light from the liquid crystal display backlight passes through the substrate, the light from the substrate is reflected by the reflecting surface to the light-emerging surface, and finally refracted in an angle that the light intensively exits from the light-emerging surface (Yang, Figures 2-3, first reflecting surface 125, first light-emerging surface 123, second reflecting surface 124, second light-emerging surface 122, where Figure 3 discloses light being reflected from a first reflecting surface and then transmitted and refracted via the light-emerging surface, where the term “intensively” is not quantifiable and so is given limited patentable weight). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microstructures as disclosed by Shiau to include a particular design and light emission process as disclosed by Yang. One would have been motivated to do so for the purpose of optimizing the optical performance of the optical element in order to achieve a wide and uniform illumination range (Yang, Page 4) while reducing the overall weight and facilitating the mounting and fixing of the optical element (Yang, Page 6). 

.


Claims 2-4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiau in view of Yang in further view of  Zhao et al (US Publication No.: US 2014/0139777 A1 of record, “Zhao”). 
	Regarding Claim 2, Shiau in view of Yang discloses the microstructure according to claim 1.
Shiau fails to disclose that the light from the substrate is a parallel light perpendicular to the substrate on the first peak and the second peak, and the parallel light keeps parallel after being reflect by the reflecting surface.
However, Zhao discloses a similar microstructure where the light from the substrate is a parallel light perpendicular to the substrate on the first peak and the second peak, and the parallel light keeps parallel after being reflect by the reflecting surface (Zhao, Figure 4, at least some of the initial light remains parallel which is perpendicular to the substrate; Paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microstructure as disclosed by Shiau to have a particular light emergence as disclosed by Zhao. One would have been motivated to do so for the purpose of improving the double-vision effect (Zhao, Paragraph 0029). 

Regarding Claim 3, Shiau in view of Zhao and Yang discloses the microstructure according to claim 2.
Shiau fails to disclose that the parallel light keeps parallel after exiting from the light-emerging surface.
However, Zhao discloses a similar microstructure where the parallel light keeps parallel after exiting from the light-emerging surface (Zhao, Figure 4, at least some of the initial light remains parallel which is perpendicular to the substrate; Paragraph 0029).


Regarding Claim 4, Shiau in view of Yang discloses the microstructure according to claim 1.
Shiau fails to disclose that light finally exiting from the light-emerging surface and the light from the substrate have an angle of 20 to 60 degrees.
However, Zhao discloses a similar microstructure where light finally exiting from the light-emerging surface and the light from the substrate have an angle of 20 to 60 degrees (Zhao, Figure 4; Paragraph 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microstructure as disclosed by Shiau to have a particular light emergence as disclosed by Zhao. One would have been motivated to do so for the purpose of improving the double-vision effect (Zhao, Paragraph 0029). 

Regarding Claim 13, Shiau in view of Yang discloses a grating dual view liquid crystal display module (Figure 1A), comprising:
A light source (Figure 1A, light source 220);
A light guide plate (Figure 1A, light guide plate 216);
A diffusion sheet form on the light guide plate (Figure 1A, diffusion sheet 218); 
The optical film according to claim 12 (Figure 1A, optical film 300); and
A liquid crystal display panel formed on the optical film (Figure 1A, liquid crystal display panel 110).
Shiau fails to disclose that the diffusion sheet is formed on a light-emerging surface of the light guide plate, and the optical film is formed on the diffusion sheet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Shiau to have a particular structure as disclosed by Zhao. One would have been motivated to do so for the purpose of improving the double-vision effect (Zhao, Paragraph 0029).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiau in view of Yang in further view of Epstein et al (US Publication No.: US 2020/0057343 A1 of record, “Epstein”).
Regarding Claim 5, Shiau in view of Yang discloses the microstructure according to claim 1.
Shiau fails to disclose that the substrate is made of polyethylene terephthalate.
However, Epstein discloses a similar microstructure where the substrate is made of polyethylene terephthalate (Epstein, Paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Shiau to be made of a particular material as disclosed by Epstein. One would have been motivated to do so for the purpose of avoiding undesirably scattering incident light (Epstein, Paragraph 0031).

Regarding Claim 6, Shiau in view of Yang discloses the microstructure according to claim 1.
Shiau fails to disclose that the substrate has a thickness of 150-210um.
Epstein also fails to explicitly disclose that the substrate has a thickness of 150-210um. However, Epstein discloses the general environment of selecting a suitable thickness for the substrate (Epstein, Paragraph 0031). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the substrate has a thickness of 150-210um is the result-effective variable, and when this thickness is 

Regarding Claim 7, Shiau in view of Yang discloses the microstructure according to claim 1.
Shiau fails to disclose that the first peak and the second peak are made of polyethylene terephthalate or acrylic.
However, Epstein discloses a similar microstructure where the first peak and the second peak are made of polyethylene terephthalate or acrylic (Epstein, Paragraph 0031). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first peak and the second peak as disclosed by Shiau to be made of a particular material as disclosed by Epstein. One would have been motivated to do so for the purpose of avoiding undesirably scattering incident light (Epstein, Paragraph 0031).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shiau in view of Wang et al (US Publication No.: US 2009/0279306 A1, “Wang”).
Regarding Claim 8, Shiau in view of Yang discloses the microstructure according to claim 1.
Shiau fails to disclose that the reflecting surface is formed by coating a reflecting layer.
However, Wang discloses a similar microstructure where reflecting surface is formed by coating a reflecting layer (Wang, Paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microstructure as disclosed by Shiau to have a reflecting coating as disclosed by Wang. One would have been motivated to do so for the purpose of improving the reflective efficiency (Wang, Paragraph 0018).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shiau in view of Yang in further view of Lee et al (US Publication No.: US 2015/0226901 A1 of record, “Lee”).
Regarding Claim 9, Shiau in view of Yang discloses the microstructure according to claim 1.
Shiau fails to disclose that each of the first peak and the second peak has a height of 30-80um.
However, Lee discloses a similar microstructure where each of the first peak and the second peak has a height of 30-80um (Lee, Paragraph 0050 discloses a height between 0um and 100um which overlaps with the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first peak and the second peak as disclosed by Shiau to have a particular height as disclosed by Lee. One would have been motivated to do so for the purpose of improving the overall optical efficiency of the backlight module (Lee, Paragraphs 0049-0050). 

Regarding Claim 10, Shiau in view of Yang discloses the microstructure according to claim 1.
Shiau fails to disclose that each of the first peak and the second peak has a largest lateral length of 30-50um.
However, Lee discloses a similar microstructure where each of the first peak and the second peak has a largest lateral length of 30-50um (Lee, Paragraph 0050 discloses a lateral length between 0um and 500um which overlaps with the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first peak and the second peak as disclosed by Shiau to have a particular lateral length as disclosed by Lee. One would have been motivated to do so for the purpose of improving the overall optical efficiency of the backlight module (Lee, Paragraphs 0049-0050). 

Regarding Claim 11, Shiau in view of Yang discloses the microstructure according to claim 1.
Shiau fails to disclose that each of the tip of first peak and the tip of the second peak deviates from the normal of the substrate in a range of 20-60 degrees. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first peak and the second peak as disclosed by Shiau to have a particular angle as disclosed by Lee. One would have been motivated to do so for the purpose of improving a forward light emitting rate (Lee, Paragraph 0048). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shiau in view of Zhao and Yang  in further view of Chen et al (US Publication No.: US 2018/0348534 A1 of record, “Chen”).
Regarding Claim 14, Shiau in view of Yang  and Zhao discloses the grating dual view liquid crystal display module according to claim 13.
Shiau fails to disclose that the liquid crystal display panel has a grating.
However, Chen discloses a similar display where the liquid crystal display panel has a grating (Chen, Figure 10, grating 1040; Paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Shiau to include a grating as disclosed by Chen. One would have been motivated to do so for the purpose of creating a dual focused display device (Chen, Paragraph 0079). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871